Teuly, J.,
delivered the opinion of the court.
Lands are assessed at stated times and in a manner expressly pointed out by statute. The plan devised by law covers every possible contingency to insure an accurate, full, and fair assessment of lands, and prevents the possibility, if all officers faithfully discharge the duties imposed upon them, of any land escaping taxation or being assessed below its just, proportionate value. Code 1892, § 3781, provides that the assessor shall not bo paid unless he shall show on the assessment roll the assessment of every acre of land in his county; and it is made the duty of the board of' supervisors to compare the assessment rolls with the township maps of the county, so that they may be ad*309vised whether or not the assessor has faithfully discharged his duty. By sec. 3113 it is the duty of the assessor to list all lands, whether the same have been returned to him by the owners or not — to assess the same at the intrinsic value thereof — and it is mandatory that he shall provide himself with all necessary maps 'of the county, and of every portion thereof, and of every city, town, or village therein. If, therefore, the assessor and the board of supervisors scrupulously discharge their respective duties in this regard, no acre of land, and no lot within a municipality, can escape being listed for purposes of taxation. If the owner, as under the law he is required to do, returns his lands, and fixes the value thereof, then every portion of the county will bear its just proportion of the burden of government. If the owner fails to return his lands, the assessor is charged with the duty of listing them, and is granted authority to fix the value; and in so doing he must take into consideration the “improvements, the proximity to navigation, to a city, town, village, or road, and any other circumstance that tends to enhance its value.” Should any owner put his property at a lower valuation than, in the judgment of the assessor, it should bear, he must so report to the board of supervisors, and it shall be the duty of the board upon discovery of undervaluation of any property to increase the same as it may deem just and proper. If by inadvertence or other cause any land should, notwithstanding the requirements above refered to, be omitted from the roll, both the assessor and the tax collector are granted authority to add the same to the roll. Code 1892, §§ 3800— 3804. All persons are charged with notice of the contents of the rolls from the return and filing thereof in the office of the clerk of the board of supervisors, and failure to file objections thereto precludes them from questioning its validity after it is approved by the board of supervisors or by operation of law. The taxpayer who feels himself aggrieved by any valuation placed on his property has his day in court at the regular August meeting of the board of supervisors “in the years in *310which a land assessment is made” to present his objection and have corrections made in his assessment. After the land rolls thus prepared have been examined by the board of supervisors, the valuation of the property equalized, in the doing which the board “may increase or diminish the valuation of any property so that property of the same value shall be assessed for an'equal sum,” and the rolls approved as required by law, this assessment becomes, until the next general assessment of lands, made every four years, the fixed and determined valuation for purposes of taxation of the lands of the county. These assessments can only be changed for the causes and in the specified cases enumerated by Code 1892, § 3799. That section provides that the board of supervisors shall not, after the approval of the land roll, change an assessment, except in the following cases: (1) Destruction or deterioration in value of any real estate by any casualty;- (2) overvaluation known to he such; (3) clerical error in the assessment rolls; (4) change of ownership after assessment; (5) increase of value by the erection of improvements. In all such cases the board has the authority, on the application of the party interested or otherwise, to change the assessment at any time so as to reduce or increase it to the true value of the property, or to cause the taxes thereon to be charged to the true owner. These enumerated causes are restrictions upon the power of the board of supervisors, and no assessment of real estate after having once been duly and formally approved and adopted can be changed, unless the individual case clearly constitutes one of the stated exceptions. Anderson v. Ingersoll, 62 Miss., 73. It is the plain intent of the law that each individual assessment must be passed upon solely with reference to the facts of that particular parcel of property. The causes enumerated as authorizing changes are not difficult to understand. If real estate be destroyed, or its value deteriorated, by casualty, such as flood, which would lay waste the land, or fire, which would destroy the improvements thereon, the board is granted the right to extend relief. In case of *311overvaluation, known to be suck, where it is manifest that injustice has been done through mistake in calculation, proper reduction can be allowed. In case of clerical error correction can be made. In case of increase of value by the erection of improvements the property can be raised to its true value. It should be noted that the board is granted the right to raise the assessment only in one instance — i. e., where the land has been increased in value by “the erection of improvements.” The fact that the value of all the lands in the county has been enhanced by the mere natural growth of value incident to the development of the country gives the board no authority to raise the assessments, because the increase so caused is incident to all lands alike, and all share in the common good. The increase of value justifying a raise of assessment must be an increase of that specific parcel, and must arise solely from the erection of improvements. It is contended for appellant that the improvements need not be erected on the particular land in question, but that, if the increase of value be due to the “erection of improvements,” the board is justified, in raising the assessment to the true value of the property, without regard to the location of the improvements, whether on the land itself or in close proximity thereto. Upon an analysis of the section we do not think this contention can be sustained. It is true that the construction of a railroad through a village increases, perhaps appreciably, the value of all property within the corporate limits. But this is likewise true, though perhaps to a lesser extent, of property throughout the entire county, but it could hardly be contended that because a railroad traverses a county the board of supervisors would have the right at any time, and without notice, to arbitrarily increase the valuation of all the lands in the county, and yet this is the logical result of the argument presented by appellant. Again, it is not only the construction of a great public work, such as a railroad, which increases the value of adjacent property, but at least in *312a limited sphere, and in close proximity to the improvements, the erection of an oil mill, a cotton mill, a factory, or an extensive manufacturing plant, incidentally yet inevitably increases the value of all the property in the town, and also, proportionately, other property lying some distance from the town. It also increases, to some slight degree at least, the value of all tax-hearing property in the county, because it reduces, to the extent which such new enterprises must pay taxes, the burden of taxation which rests upon such other property. There are many things which our law recognizes as elements to he considered in ascertaining the value of land, such as the improvements -on the property itself, its proximity to navigation, to a city, town, or village, or public highway. Surely it could not he seriously insisted that the laying out of a public road in proximity to, yet not upon, a tract of land, so that transportation to a railroad or a town would he rendered easy, or the property made more accessible, would be sufficient to justify the board of supervisors to increase the assessment of the property near the public highway, on the theory that improvements had been erected. To render more manifest the fact that the position assumed by appellant is untenable, it is only necessary to contrast two sentences in the section granting the board of supervisors authority to make changes in assessments: The board is given authority to reduce an assessment in case of destruction or deterioration of any real estate by any casualty, or to increase the assessment in case of increase of value by the erection of improvements. If, then, improvements erected on one tract of land in proximity to another tract give the board the right to increase the valuation of such adjacent property, does it not necessarily follow that the deterioration by casualty of the value of one parcel of property would entitle the owner of adjacent property to ask for a proportionate reduction of assessment ? If the proposition be sound upon the one hand, it must necessarily be equally as sound upon the other. Yet, if *313this he true, every fire in a city which may destroy any manufacturing plant or other work of local importance would entitle all other property owners in the municipality to a reduction of their assessments; or every overflow or devastation by flood or storm of one section of a county would give every other section of the county the right to insist upon a reduction of assessment on account of the deterioration of value of real estate by reason of casualty. This construction of the section is too refined and artificial to receive our approval. The conclusion can only be arrived at by departing from the meaning of the words in their ordinary acceptation and placing upon them a strained and unnatural interpretation. It would furnish the board no certain or definite basis on which to calculate the real or supposed increase of value. It would submit the entire subject to their own private and uncontrolled judgments, to be exercised at any time without notice to the taxpayers interested.' This is not in accord with the well-defined scheme established by the laws regulating assessments] But if we construe the clause to mean that the assessment of the land can only be raised when its value has been increased by erection of improvements thereon, the entire difficulty disappears, and the harmonious details of the plan become apparent. Giving the law this interpretation, the board has only to increase the assessment of each tract by adding thereto the value of the improvements erected thereon. This is a simple mathematical calculation, not requiring excursions into the realm of speculation in an effort to determine how much one man’s land has been enhanced in value because his neighbor has erected a fine dwelling or other improvements on his own.
So, too, this construction affords security to the taxpayer, who, having discharged the duties imposed upon him by assessing his land at the proper time, and seeing that the assessment was regularly approved, is entitled to rest secure in the knowledge that no officer has the power to increase the valuation of *314his property a's fixed, unless the same has been enhanced by the erection of improvements thereon.. This is the manifest intent of the law. How different would be the case if the contention of the appellant was sound! Ho taxpayer would be certain that his assessment would not be increased at any meeting of the board, and without notice to him, because of some fancied benefit which he was supposed to derive from the erection of a railroad, or some other improvement, somewhere in proximity to his property. In such case eternal vigilance would be demanded of every taxpayer. Such was not the purpose and is not the true construction of the law. Anderson v. Ingersoll, supra; State v. Tonella, 70 Miss., 113 (14 South. Rep., 17; 22 L. R. A., 346); Forsdick v. Quitman Co. (Miss.), 25 South. Rep., 294; Tunica County v. Tate, 78 Miss., 298 (29 South. Rep., 74); Simmons v. Scott Co., 68 Miss., 39 (8 South. Rep., 259). The appeal was properly prosecuted. Jennings v. Coahoma Co., 79 Miss., 525 (31 South. Rep., 107).

Affirmed.